           Case 1:19-cv-11361-VEC Document 58 Filed 11/17/20 USDC        Page 1SDNY
                                                                                of 2
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 11/17/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 JOSH FEIERSTEIN, individually and on behalf of :
 all others similarly situated                                  :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 19-CV-11361 (VEC)
                                                                :
 CORREVIO PHARMA CORP., MARK H.N.                               :      ORDER
 CORRIGAN, WILLIAM HUNTER, JUSTIN A. :
 RENZ,                                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 3, 2020, Lead Plaintiffs filed an unopposed motion for the

preliminary approval of a settlement and approval of dissemination of notice to the settlement

class, Dkt. 53;

       WHEREAS the Court will conduct the fairness hearing on Friday, May 14, 2021, at 2:30

P.M. and the parties will be expected to appear in person, but the notice to objectors should

inform objectors that they may participate in the hearing by conference call, using the call in

number 1-888-363-4749, access code 3121171, and security code 1361;

       WHEREAS on November 9, 2020, the Court ordered the parties to submit revised

versions of certain documents, Dkt. 56; and

       WHEREAS the parties complied with this Order, Dkt. 57;

       IT IS ORDERED that by no later than Thursday, November 19, 2020, the parties must

submit a revised version of the Notice of (I) Pendency of Class Action and Proposed Settlement;

(II) Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees and

Reimbursement of Litigation Expenses, Exhibit A-1, Dkt. 57-1 at 1–21, that includes the

following revisions:
       Case 1:19-cv-11361-VEC Document 58 Filed 11/17/20 Page 2 of 2




  1. Fills in the blanks in the document in line with the dates in the revised Proposed Order,

     Ex. A, Dkt. 57-1 at 60–73.

  2. After the sentence “If you submit a written objection, you may (but you do not have to)

     attend the hearing and, at the discretion of the Court, speak to the Court about your

     objection.” in the third box on page 4, add the following: “Members of the Settlement

     Class who object may remotely participate in the hearing by calling 1-888-363-4749,

     access code 3121171, and security code 1361. In your written objection, you must

     include the phone number you will be calling from so the Court may grant you speaking

     privileges.”

  3. Changes the sentence in paragraph 68 on page 18 from “Call in number 1-888-363-4749,

     access code 3121171, and security code 1361.” to “Settlement Class Members who wish

     to remotely participate or otherwise attend the Settlement Hearing may do so by calling

     1-888-363-4749, access code 3121171, and security code 1361.”

  4. Before the sentence “Persons who intend to object and desire to present evidence at the

     Settlement Hearing must include in their written objection or notice of appearance the

     identity of any witnesses they may call to testify and exhibits they intend to introduce

     into evidence at the hearing.” in paragraph 72 on page 19, add “If you wish to be heard

     orally at the hearing, you must include the phone number you will be calling from in your

     written objection, so the Court may grant you speaking privileges.”



SO ORDERED.
                                                   _________________________________
Date: November 17, 2020                                  VALERIE CAPRONI
      New York, New York                               United States District Judge




                                               2
